Citation Nr: 9915296	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  90-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 (formerly § 351) for a back disability 
as the result of VA medical treatment.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 (formerly § 351) for a heart disability 
as the result of VA medical treatment.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, [redacted], and [redacted]



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from June 1943 to 
December 1945.

This appeal arises from a January 1989, Department of 
Veterans Affairs Regional Office (VARO), Los Angeles, 
California, rating decision, which, in pertinent part, denied 
the appellant entitlement to benefits pursuant to 38 U.S.C.A. 
§ 351 for back and heart disorders.  

The Board remanded the appellant's claim in November 1990 and 
May 1996 decisions for further development.  Additional 
development was completed and the claim has been returned to 
the Board for further adjudication.


FINDINGS OF FACT

1.  Medical records show that the appellant was treated for a 
leg length discrepancy at the VA.  He briefly wore a lift on 
the wrong side.  This was later corrected.

2.  Medical records also show that the appellant received 
relaxation pool therapy at the VA, and that he had paroxysmal 
atrial tachycardia during a session in the pool.

3.  VA medical treatment, to treatment of lower extremity leg 
length discrepancy with shoe lifts, did not cause a back 
disability or result in aggravation of a pre-existing back 
disability.

4.  VA medical treatment, to relaxation pool therapy, did not 
cause a heart disability or result in aggravation of a pre-
existing heart disability.


CONCLUSIONS OF LAW

1.  Compensation for a back disability claimed to be a result 
of VA treatment is not warranted.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1998).

2.  Compensation for a heart disability claimed to be a 
result of VA treatment is not warranted.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking benefits pursuant to 38 U.S.C.A. 
§ 1151 for a low back disability and a heart disability 
resulting from treatment rendered by the Department of 
Veterans Affairs.

Initially, the Board finds that the appellant has satisfied 
his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim is "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim has been adequately developed for appellate 
review purposes by VARO, and that the Board may therefore 
proceed to disposition of the matter.

The Board will first summarize the appellant's pertinent 
history.

A September 1973 statement from Jon M. Shook, D.P.M., reported 
that the appellant had bilateral structural deformity of the 
feet, intractable plantar keratomes of the 3rd left and 2nd 
right, hallux valgus with bunion formation on the left, and 
possible neuroma of the 3rd metatarsal interspace bilaterally, 
and that he would need corrective therapy.  Prior medical 
records show that the appellant was treated for disorders 
including pes planus, hammertoe deformities, backache and leg 
pains.

VA treatment records show that in March 1975 the appellant 
complained of pain in his left foot.  A foam insert for his 
shoe was provided and he was advised to cut out the area 
around his corn.  A callus was also trimmed in July 1975.  A 
diagnosis of metatarsalgia was provided.  He was hospitalized 
in 1975 for treatment of back and left foot pain.  He 
underwent a rather extensive physical therapy program 
including iontophoresis with potassium permanganate, with some 
transitory relief of the severe painful condition of the 
metatarsal head of the left foot.  He was also given general 
relaxation and conditioning exercises in the therapeutic pool 
and in the CT clinic, which the appellant claimed helped him 
tremendously in relaxing and feeling better. Diagnoses 
included metatarsalgia, left foot, and mild lumbar spine, DJD 
(degenerative joint disease).  He was subsequently treated for 
back and leg pain.

VA treatment records show that in 1977, the appellant received 
mobilization and relaxation treatment under water, and was 
provided a wheelchair for transportation for long distances in 
April 1977.  He was brought to the hospital for screening 
after he had a rapid pulse while in a therapeutic pool in 
April 1977.  His wife reported that this would happen at home 
and the appellant would pass out.  April 1977 treatment 
entries reported that the appellant was in the pool for 
approximately 15-25 minutes and stated "I feel dizzy, feel 
like I'm going to faint."  He was assisted out of the pool.  
He was seen in ER following his attack.  The appellant was 
noted to be in PAT [paroxysmal atrial tachycardia], CSM did 
not have an effect, VALSALVA - corrected, and the appellant 
was placed on Quinaglute bid.  Subsequently, he had two 
attacks.  The impression was "PAT, longstanding 
intermittent."  

Additional April 1977 treatment entries indicated that the 
appellant also complained of low back pain but failed to 
report for treatment.  A May 1977 entry reported that the 
appellant was seen in the cardiac clinic.  He reported a 30 
year history of precordium stuffiness occurring once every 1 
to 3 months and lasting 3 hours, associated with weakness, 
shortness of breath, diaphoresis, neck pain.  The examiner 
noted no history of MI [myocardial infarction] or HTN 
[hypertension].  A June 1977 entry reported that the appellant 
complained of pains in his head, neck, back and lower 
extremities off and on for years.  He claimed that he had a 
heart attack 2 months earlier.  July 1977 entries reported 
that the appellant was treated at the cardiac clinic for 
syncopal episodes.  He reported that he had been there 2 
months earlier, but his old chart was not available.  The 
impression was of organic heart disease of some type (no 
records: no acute decompensation and no history by patient), 
and a history of lightheadedness of questionable etiology.  He 
was subsequently treated for foot pain longitudinal arch 
supports with metatarsal pad as well as specially made shoes 
by prosthetics.  He was also treated for chest pain and for 
low back pain.

A February 1980 treatment report from A.B. Lee, D.C., stated 
that5 "the neuro-musculo-skeletal findings and complaints 
rest heavily on the structural imbalance of the feet and lower 
extremities which causes an instability and further 
exacerbation of the spinal neuro-musculo-skeletal problems." 

The appellant continued to be treated by VA for complaints 
including back pain, foot pain and chest pain.  A December 
1981 entry for follow up of low back pain reflects medical 
opinion that "I do not feel that the DJD is directly related 
to his feet problems."  A July 1985 entry reflects that he 
presented with history of long nails, trench foot and possible 
limb length difference.  His right leg was longer than his 
left by approximately 1/4 inch.  The plan was to reduce his 
nails and consult with prosthetics for a lift of 1/4 inch on the 
left side.  He was to return in 2 to 3 weeks for lift 
construction.  In August 1985 he was seen in podiatry for a 
lift on his shoes.  He stated that he thought it should be on 
the left.  He claimed that previously the right side was 
lifted.  It was recommended that a 1/4 inch felt heel lift in 
the left orthotic be tried.  

The appellant was educated on Achilles strength, and was to 
return in 1 month.  A September 1985 entry reflects that he 
complained of pain in his back which he related to his last 
adjustment on his foot orthotic.  November 1985 entries 
reported that he complained of back pain.  He stated that his 
foot appliance was made "wrong."  He claimed back pain for 
years secondary to the wrong foot appliance.  He claimed he 
was fitted by prosthetics with an elevated left-soled shoe 
which was intolerable with his arthritis.  The examiner 
observed a 5 mm. lift in the sole of the left shoe, and 
ordered a 1/4 inch heel lift for the right.  In February 1986 he 
said that when his shoes were made a lift was put on the wrong 
side.  The last time a 1/4 inch lift was put into the "right" 
foot and he thought it helped.  

March 1986 VA entry reported that the appellant was seen in 
podiatry with an assessed porokeratosis causing pain on the 
plantar left foot.  A July 1986 entry reported that he was 
seen in podiatry with complaints that his shoe heel lifts were 
placed on the wrong shoes.  He stated that this was the second 
time this had happened.  The examiner observed that the right 
leg was 1/4 inch longer that the left leg and that the right 
shoe had 1/4 inch more heel than the left shoe.  The examiner 
assessed that the appellant's heel lift was placed in the 
right shoe when it should have been in the left shoe.  He was 
instructed to bring his new shoes into the clinic, at which 
time they would be sent to the lab and adjusted so the heels 
would be even or level with each other because the appellant 
might not be able to tolerate full correction.  He presented 
his shoes for replacement in August 1986.  They were to be 
sent to have the heels leveled with no accommodation for limb 
length discrepancy.  Prosthetics was to remove the right heel 
lift.

The appellant was then followed by VA for heart, foot and back 
problems.  VA treatment records show that in October 1989, he 
indicated that 13 years ago, he had a build up of his shoes, 
but the doctors put it on the wrong shoe, and that 5 years ago 
the mistake was corrected but that he could not tolerate shoe 
buildup of the left side and his back hurt him terribly.  He 
reported that he had not worn any correction for his problem 
for the last 2 years.  In 1990, the plan was for a left heel 
lift, extra depth shoe, 1 cm.  He received extra-depth shoes 
to accommodate deformity.

At his January 1990 hearing on appeal at the regional office, 
the appellant testified that he had back problems from wearing 
a lift in the wrong shoe.  He claimed that in about 1975 he 
received shoes with a built up sole on the wrong side and that 
he immediately noticed back pain and headaches from wearing 
them.  However, every time he would order new shoes they were 
different.  One time the right side would be built up and the 
next time the left.  The appellant and his wife both reported 
that the appellant had back problems prior to receiving the 
lifts.  Regarding his claim for entitlement to service 
connection for a heart condition, the appellant testified that 
in approximately 1977 he received therapy in a pool for his 
feet and back pain.  He claimed that on one occasion, he was 
left unattended in the pool and began to feel lightheaded and 
his heart started beating rapidly.  He reported that he was 
told he was having a heart attack, and that he was taken to 
cardiology where he claimed he had "no reading" on the 
monitor.  He indicated that when he finally did have a 
reading, he left the hospital because his father was sick.  He 
claimed that he had been taking Digoxin and Nitroglycerine 
ever since and that he still had occasional rapid heartbeats.  
The appellant's son-in-law testified that the appellant had 
had medical problems since he had known him.

At his July 1991 hearing on appeal at the regional office, the 
appellant again testified regarding the onset of back pain as 
the result of wearing improperly made prosthetic shoes and a 
heart attack in 1977 while receiving therapeutic pool 
treatment for his feet and back.  He claimed that he wore 
improperly fitted shoes for almost 10 years.  He also claimed 
that he remained in the cardiac care unit following his 
therapy treatment for 3 hours before being released.  He 
reported that he was provided medication for his heart and had 
continued to take medication since.  He claimed that, prior to 
the whirlpool incident, he had been having heart palpitations 
since service.  His wife and grandson also testified that he 
had back and heart problems.  His wife claimed that she had 
been told he had a heart attack in the whirlpool.  She also 
corroborated that the appellant was provided improper shoe 
lifts for years.

VA examination of the feet, the spine and the heart were 
conducted in June and November 1996 in response to the Board's 
remand of May 1996.  The examination reports did not specify 
that the claims file had been made available to the examiners 
for review, and also, did not contain answers full answers to 
the questions set forth in the remand.  Accordingly, these 
examinations were not adequate for purposes of this appeal, 
and the appellant was scheduled for further examinations.

A VA examination for diseases of the heart was conducted in 
September 1997.  It was indicated that the appellant claimed 
that he began having episodes of palpitation and occasional 
syncope prior to a seminal event in April 1977.  The examiner 
noted that he had reviewed the original medical records from 
the incident in April 1977 and that "he had paroxysmal 
supraventricular tachycardia (PSVT), then called paroxysmal 
atrial tachycardia, and that he did not have a myocardial 
infarction."  He was treated with Digoxin and Quinidine, 
which would have been standard therapy at that time.  The 
examiner reviewed the appellant's subsequent medical records 
and examination reports.  He assessed that:

1.  [The appellant] had atrial fibrillation with 
occasional episodes of rapid ventricular response 
for at least the past several years.  His likely 
etiology of atrial fibrillation is hypertension.  He 
has no documented evidence of coronary artery 
disease except the previously stated possible mild 
reversible posterior/inferior defect on the Thallium 
study.  In light of his normal left ventricular 
function without segmental wall motion 
abnormalities, it is highly unlikely that coronary 
artery disease has played a role thus far in his 
cardiovascular complaints.  It is possible that some 
of his atypical chest pain might represent ischemic 
heart disease.  This could be further evaluated by 
another imaging study.

2.  The episode on 4/21/77 was that of paroxysmal 
supraventricular tachycardia.  This arrhythmia, 
which is benign in the vast majority of patients, 
and can occur in otherwise completely normal 
individuals did not represent a manifestation of 
coronary artery disease or a heart attack.  He was 
treated with medical therapy which was appropriate 
at the time.  That episode of paroxysmal 
supraventricular tachycardia could have been 
precipitated by exposure to the vasal dilation that 
accompanies immersion in warm water, but the 
whirlpool bath and certainly not the lack of an 
attendant, were not responsible for any underlying 
cardiac problems which might have been the setting 
for PSVT to occur.

A VA spine examination was conducted in March 1998.  The 
appellant again indicated that he believed his back pain was 
the result of treatment for his leg length discrepancy.  The 
examiner reviewed the appellant's medical records and 
expressed that it was his professional opinion that it is 
likely that a leg length discrepancy will cause increased 
motion in the lumbar spine and over years of walking and 
getting about would increase degenerative change.  He noted 
that there were no scientific studies or controlled studies to 
prove this, but it was his professional opinion.  Therefore, 
it was his belief that the appellant was at risk of getting 
degenerative arthritis in his lumbar spine, but it had been 
aggravated and exhilarated by the leg length discrepancy.  He 
further opined that "[I]f the back disability was present 
prior to the VA treatment, I would say no, but [sic] it is not 
directly correlated to the treatment given by the VA."  He 
opined that the appellant was at risk for degenerative 
arthritis to begin with, but believed it was exhilarated and 
aggravated by leg length discrepancy.  He further noted that 
treating lower extremity leg length discrepancy with a shoe 
lift is completely appropriate treatment.

Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow. The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA. The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable. The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision. The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995. In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.

     (a)  General.  Where it is determined that 
there is additional disability resulting from a 
disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such 
additional disability.
     (b)  Additional disability. In determining 
that additional disability exists, the following 
considerations will govern: 
     (1) The veteran's physical condition 
immediately prior to the disease or injury on which 
the claim for compensation is based will be 
compared with the subsequent physical condition 
resulting from the disease or injury, each body 
part involved being considered separately. 
     (i) As applied to examinations, the physical 
condition prior to the disease or injury will be 
the condition at time of beginning the physical 
examination as a result of which the disease or 
injury was sustained. 
     (ii)  As applied to medical or surgical 
treatment, the physical condition prior to the 
disease or injury will be the condition which the 
specific medical or surgical treatment was designed 
to relieve.
     (2) Compensation will not be payable under 38 
U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.
     (c)  Cause. In determining whether such 
additional disability resulted from a disease or an 
injury or an aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will 
govern: 
     (1) It will be necessary to show that the 
additional disability is actually the result of 
such disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith. 
     (2) The mere fact that aggravation occurred 
will not suffice to make the additional disability 
compensable in the absence of proof that it 
resulted from disease or injury or an aggravation 
of an existing disease or injury suffered as the 
result of training, hospitalization, medical or 
surgical treatment, or examination. 
     (3) Compensation is not payable for the 
necessary consequences of medical or surgical 
treatment or examination properly administered with 
the express or implied consent of the veteran, or, 
in appropriate cases, the veteran's representative. 
"Necessary consequences" are those which are 
certain to result from, or were intended to result 
from, the examination or medical or surgical 
treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will 
not be considered uncertain or unintended solely 
because it had not been determined at the time 
consent was given whether that treatment would in 
fact be administered.  38 C.F.R. § 3.358 (1996).

In summary, then, under the 1995 version of 38 C.F.R. § 
3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment. 
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. 38 
U.S.C.A. § 1151 (West Supp. 1997).  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, § 1151 is amended as follows:

     (a) Compensation under this chapter and 
dependency and indemnity compensation under chapter 
13 of this title shall be awarded for a qualifying 
additional disability or a qualifying death of a 
veteran in the same manner as if such additional 
disability or death were service-connected. For 
purposes of this section, a disability or death is 
a qualifying additional disability or qualifying 
death if the disability or death was not the result 
of the veteran's willful misconduct and--
     (1) the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the 
disability or death was-
     (A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
     (B) an event not reasonably 
foreseeable; or

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). Thus, the 
veteran's 38 U.S.C.A. § 1151 claim would be evaluated under 
both the old provisions and the new provisions of 38 U.S.C.A. 
§ 1151 in effect as of October 1, 1997, so that the version 
most favorable to him may be applied. In determining which 
version of the law is more favorable to an appellant, an 
analysis must be undertaken of the facts as applied to both 
the old and new sets of governing law. DeSousa v. Gober, No. 
96-1, slip op. at 10 (U.S. Vet. App. Oct. 31, 1997).

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 
1997) addresses the issue of the effective date of the new 
statutory provision.  The opinion includes an analysis of the 
legislative history of the new statute and applies principles 
of statutory construction to the exact terms of the statute.  
Without mention or discussion of the Marcoux and Karnas 
holdings, the General Counsel holds that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
1151 claims, such as this veteran's claim, which were filed 
before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

Analysis

As mentioned, the Board finds that the veteran has presented 
well-grounded claims. See 38 U.S.C.A. § 5107(a) (West 1991).

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, No. 97- 
7006 (Fed. Cir. Sept. 29, 1997) and cases cited therein.  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Back Disability

The voluminous medical record, detailed above, shows that the 
appellant has been treated for various foot problems as well 
as leg length discrepancy over a period of many years.  This 
treatment has included the use of leg lifts on occasion.  The 
medical record also shows that the appellant has complained of 
back pain over the years, and that a recent diagnosis of 
degenerative disc disease of the lumbar spine has been made.  
The appellant has expressed the belief that treatment for his 
foot problems by VA caused or aggravated his low back 
disability.  However, the medical opinion does not support 
this belief.   

The more probative medical opinion, that based on review of 
the appellant's claims file and the extensive medical record 
contained therein, was to the effect that there was no 
correlation between the aforementioned treatment for foot 
problems by VA and the lumbar spine disability either on the 
basis that the treatment caused or aggravated the lumbar 
spine disability.  It was also opined that the use of leg 
lifts to correct leg length discrepancy was an appropriate 
course of treatment.  While the record shows that there was a 
relatively brief period in which the appellant was mistakenly 
provided a lift for the right side, there is no medical 
opinion linking such treatment to aggravation of the pre-
existing back disorder.

In summary, the Board concludes that the weight of the 
evidence of record supports the conclusion that VA treatment 
did not causes or aggravate the appellant's lumbar spine 
disability.  Thus, the veteran is not entitled to 
compensation based on the back disability under the 
provisions of 38 U.S.C.A. § 1151.  The benefit sought on 
appeal is accordingly denied.

Heart Disability

The medical evidence of record shows that in April 1977, the 
appellant began to feel dizzy and faint while receiving VA 
treatment in a therapeutic pool.  He was seen in the 
emergency room and noted to be in PAT (paroxysmal atrial 
tachycardia), corrected by VALSALVA.  The impression was PAT, 
longstanding, intermittent, and medication was prescribed.  
The more probative medical opinion, that based upon review of 
the original medical records from the incident in April 1977 
as well as the other evidence of record, concluded that this 
episode was benign in the vast majority of patients; could 
occur in otherwise normal individuals; and did not represent 
a manifestation of coronary artery disease or a heart attack.  
It was also concluded that the medical therapy provided was 
appropriate and not was responsible for any underlying 
cardiac problems which may have been the setting for what is 
now known as paroxysmal supraventricular tachycardia to 
occur. 

The Board concludes that the arrhythmia for which the 
appellant was treated in April 1977 was not the cause of 
cardiovascular disability and did not aggravate any pre-
existing cardiovascular disability.  The arrhythmia was an 
acute and transitory episode that resolved with treatment 
without leaving permanent disability.  This being the case, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for compensation for heart 
disability under the provisions of 38 U.S.C.A. § 1151.  The 
benefit sought on appeal is accordingly denied. 



ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a low back disability is denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a heart disability is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


